UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2282


FLORDELIZA A. HAWKINS,

                    Plaintiff - Appellant,

             v.

SUNTRUST BANK; SOUTH CAROLINA DEPARTMENT OF SOCIAL
SERVICES, SCDSS; ANDERSON COUNTY SHERIFF’S OFFICE, ACSO,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Donald C. Coggins, Jr., District Judge. (8:18-cv-00178-DCC)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Flordeliza A. Hawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Flordeliza A. Hawkins appeals the district court’s order denying relief on her 42

U.S.C. § 1983 (2012) complaint. The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended

that relief be denied and advised Hawkins that failure to file timely, specific objections to

this recommendation could waive appellate review of a district court order based upon

the recommendation.

          The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Massey v. Ojaniit, 759

F.3d 343, 352 (4th Cir. 2014); see Thomas v. Arn, 474 U.S. 140, 155 (1985). Hawkins

has waived appellate review by failing to file specific objections after receiving proper

notice.     Accordingly, we grant leave to proceed in forma pauperis and affirm the

judgment of the district court.

          We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                              2